             Case 1:19-cr-00366-LGS Document 190 Filed 05/24/21 Page 1 of 2




UNITEDSTATESD ISTRICTCOURT
SOUTHERND ISTRICTOFNEWYORK
-------------------------------------
                                    x
                                    :
 UNITEDSTATESOFAMER   ICA
                        ,           :
                                    :                C
                                                     aseN
                                                        o.19C
                                                            r.366(LGS
                                                                    )
      -aga
         ins
           t-                       :
                                    :                NOT
                                                       ICE OFMOT
                                                               ION
 STEPHEN M.CALK,                    :
                                    :
                De
                 fendant.           :
                                    :
-------------------------------------
                                    x


                 PLEASETAKENOT
                             ICEth
                                 atuponth
                                        eDe
                                          cla
                                            rat
                                              iono
                                                 fPa
                                                   ulH
                                                     .Sc
                                                       hoem
                                                          an,E
                                                             sq.
                                                               ,

d
ate
  dMay19
       ,2021,th
              eac
                comp
                   any
                     ing
                       Memo
                          randumo
                                fLaw
                                   ,anda
                                       llp
                                         rio
                                           rpa
                                             per
                                               sand

p
roc
  eed
    ing
      sinth
          isa
            ct
             ion
               ,th
                 ede
                   fend
                      antS
                         teph
                            enM
                              .Ca
                                lk,byh
                                     isund
                                         ers
                                           ign
                                             eda
                                               tto
                                                 rney
                                                    s,w
                                                      il
                                                       l

mov
  eth
    isCou
        rtb
          efo
            reth
               eHono
                   rab
                     leL
                       orn
                         aG.S
                            cho
                              fie
                                ld,U
                                   nit
                                     edS
                                       tat
                                         esD
                                           is
                                            tr
                                             ic
                                              tJudg
                                                  e,a
                                                    tth
                                                      e

U
nit
  edS
    tat
      esCou
          rthou
              sef
                orth
                   eSou
                      the
                        rnD
                          is
                           tr
                            ic
                             tofN
                                ewY
                                  ork
                                    ,atad
                                        ateandt
                                              imetob
                                                   e

d
ete
  rmin
     edbyth
          eCou
             rt
              ,fo
                rano
                   rde
                     rpr
                       eclud
                           ing
                             theg
                                ove
                                  rnm
                                    entf
                                       romc
                                          al
                                           lingR
                                               and
                                                 al
                                                  lRig
                                                     bya
                                                       sa

t
ri
 alw
   itn
     ess
       ,oro
          the
            rwi
              seu
                singa
                    ttr
                      iala
                         nye
                           vid
                             enc
                               eob
                                 ta
                                  ine
                                    d,d
                                      ire
                                        ct
                                         lyo
                                           rind
                                              ire
                                                ct
                                                 ly,f
                                                    romth
                                                        e

g
randju
     rysubpo
           enas
              erv
                edonR
                    igby
                       .

                  D
                  efe
                    nda
                      ntr
                        esp
                          ect
                            ful
                              lyr
                                equ
                                  est
                                    sor
                                      ala
                                        rgum
                                           entinconn
                                                   ect
                                                     ionw
                                                        ithth
                                                            ismo
                                                               tion
                                                                  .


D
ate
  d: N
     ewY  o
          rk,NewY
                ork                      R
                                         esp
                                           ect
                                             ful
                                               lysubm
                                                    it
                                                     ted
                                                       ,
      May19
          ,2021

                                         KRAMERLEV
                                                 INNAFTAL
                                                        IS &FRANKELLLP

                                         By
                                          :/ s/PaulH.Schoem an
                                            PaulH .Schoeman
                                            Darr
                                               e nA.L aVerne
                                            1177A  v
                                                   enueoftheAm e
                                                               ric
                                                                 as
                                            NewY  or
                                                   k,NY10036
                                            Te
                                             l ephone
                                                    :212.715
                                                           .9100




KL
 33339930
        .1
             Case 1:19-cr-00366-LGS Document 190 Filed 05/24/21 Page 2 of 2




                                         LOEB &LOEBLLP

                                            Jeremy M
                                                   argo
                                                      li
                                                       s
                                            321N.Clar
                                                    kStre
                                                        et
                                            Chi
                                              cago
                                                 ,IL60654
                                            Te
                                             lephon
                                                  e:312
                                                      .464.3100

                                         A
                                         tto
                                           rne
                                             ysfo
                                                rDe
                                                  fendan
                                                       tSt
                                                         eph
                                                           enM
                                                             .Ca
                                                               lk




                                           2
KL
 33339930
        .1
